Citation Nr: 1047491	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  10-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

This matter is before the Board on appeal from a November 2009 
determination from the above-referenced Regional Office (RO).  In 
November 2010, the appellant Veteran testified at a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge.  The transcript from that hearing has been 
associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant did not have qualifying active military service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund eligibility for nonservice-connected pension 
benefits is precluded based upon the appellant's lack of 
qualified service; therefore, legal entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pertinent Law and Regulations

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."   However, nothing 
in this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The following certifications by the service departments will be 
accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2010).

VA may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued by 
the service department; (2) the document contains needed 
information as to length, time and character of service; and (3) 
in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a) 
(2010).

With respect to documents submitted to establish a creditable 
period of wartime service, a document may be accepted without 
verification if the document shows, in addition to meeting the 
above requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or (3) 90 
days creditable service based on records from the service 
department such as hospitalization for ninety days for a line of 
duty disability.  38 C.F.R. § 3.203(b) (2010).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall request 
verification of service from the service department.  38 C.F.R. 
§ 3.203(c) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the findings by the service department verifying a 
person's service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 
(1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).


Factual Background and Analysis

The appellant is seeking entitlement to a one-time payment from 
the Filipino Veterans Equity Compensation Fund.  In this regard, 
he purports that he had valid military service as a member of the 
Philippine Commonwealth Army from October 1, 1942 to January 14, 
1948 including as a recognized guerilla.  

However, he did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  Rather, 
in support of his claim is a copy of his enlistment record from 
the Philippine Army, which shows he served as a private with 
"C" Company, 1st Battalion, Cadre Regiment, MFAT for the 
Marking's Guerrilla.  This document confirms the appellant's 
status as a Filipino veteran, but otherwise fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as it is not an official 
document of the appropriate United States service department.  As 
such, it may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.  

Moreover, in September 2009, the National Personnel Records 
Center (NPRC) confirmed that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.

In reaching a decision in this case, the Board has not overlooked 
the appellant's contentions or his November 2010 hearing 
testimony.  He has indicated receiving benefits from the PVAO 
(Philippine Veterans Affairs Office) and that he is a stockholder 
in the Philippine Veterans Bank.  He has testified that he had 
additional documentation including certifications from Philippine 
Veterans dated in October 1970 and September 1980 and an 
obligation for Old Age Pension from the PVAO dated in March 1991.  
He also testified that two comrades who served with him in same 
organization during World War II, and had the same documentation, 
had been awarded benefits.  

Unfortunately, VA may not accept the appellant's contentions or 
testimony solely as proof of service in the United States 
military.  In addition, the Board notes that he has submitted no 
new information that would warrant additional inquiry to the 
service department.  The NPRC has certified that the appellant 
had no qualifying service for VA purposes and, as noted 
previously, this verification is binding on VA such that VA has 
no authority to change or amend the finding.  Duro supra.  The 
proper course for the appellant, who believes there is a reason 
to dispute the report of the service department or the content of 
military records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  He may not, therefore, be considered a veteran for the 
purpose of establishing entitlement to the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  Therefore the 
claim must be denied as a matter of law.  See Sabonis supra.  


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


